DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-17 and 21-23 are pending and presented for examination.

Election/Restrictions
Applicant’s election of claims 1-17 and 21-23 in the reply filed on 3/9/20201 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Duplicate Claim Warning
Applicant is advised that should claim 5 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 21 is objected to because of the following informalities:  dimethylsioxane should be dimethylsiloxane.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites that the application of the coating composition lowers the temperature of the mineral wool to 50-250 °C. However, there is no antecedent basis for the mineral wool to have an elevated temperature such that the coating composition lowers the temperature. Therefore, it is unclear whether claim 12 requires the mineral wool to be initially heated or have an initially elevated temperature such that the application of the coating composition lowers the temperature. Therefore, claim 12 is indefinite. For examination purposes, claim 12 has been interpreted as requiring the mineral wool to have an elevated temperature prior to application of the coating composition which during the coating step results in the mineral wool having a lower temperature than the elevated temperature.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from claim 1 and recites limitations regarding the mineral wool and the molecular weight of the silicone. However, claim 16 fails to further limit claim 1 as the limitations recited in claim 16 are already included in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5-9, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN1560158, reference is made to the provided English translation).

	Regarding claims 1, 2, 5-9, 16, 17, 21 and 22, Chen teaches a method comprising: providing a mineral wool comprising a collection of glass fibers (glass wool, see abstract); applying to the glass wool a solvent-borne coating composition comprising a silicone (abstract), such as a functionalized siloxane (vinyl functional silicone of Embodiment 1, page 5), a phenylsiloxane (Embodiment 3, page 7) or poly(dimethylsiloxane) (Embodiment 2, page 6) with the silicone having a molecular weight of 500 kDa to 800 kDa (abstract); and heating at a temperature of 70-250 °C (see the Table on page 8 of the original application) that will evaporate the solvent to provide a silicone-coated mineral wool. Chen teaches all the critical limitations of claims 1, 2, 5-9, 16, 17, 21 and 22; therefore, Chen anticipates the claims.

4.	Claims 1, 2, 7, 8, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (U.S. PGPUB No. 2001/0009834).

	Regarding claims 1, 2, 7, 8, 16 and 21, Peng teaches a process comprising: providing a fiberglass mineral wool web comprising a collection of mineral wool fibers (0036); applying to the mineral wool a solvent-borne coating composition comprising a silicone (0036); and allowing the solvent to evaporate to provide silicone coated mineral wool (0036). Peng teaches that the silicone may be dimethylsiloxane with a molecular weight of greater than 25 kDa (Table 1). Peng teaches all the critical limitations of claims 1, 2, 7, 8, 16 and 21; therefore, Peng anticipates the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 3, Chen teaches all the limitations of claim 1 (see above) including heating at a temperature of 70-250 °C (see the Table on page 8 of the original application). Chen fails to specifically teach the temperature range as claimed during application of the coating composition. However, Chen teaches applying the coating in a temperature range overlapping the claimed range (see above). Furthermore, overlapping ranges are prima facie evidence of obviousness.

6.	Claims 1, 2, 4-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houpt et al. (U.S. PGPUB No. 2008/0171201) in view of Chen.

I.	Regarding claims 1, 2, 5-10, 14-17, 21 and 22, Houpt teaches a method comprising: providing a glass fiber mineral wool (0034); applying to the mineral wool a solvent-borne coating composition (0027) comprising a silicone additive in an amount of 0.1-2% by weight (0027); and allowing the solvent to evaporate to provide silicone-coated mineral wool (0034). Houpt teaches the silicone-coated mineral wool used as loose-fill insulation material (0013) and the inclusion of an antistatic additive (the graphite) in an amount of 0.25-1% by weight of the fiberglass (abstract, note that overlapping ranges are prima facie obvious). However, Houpt fails to teach the specific silicone resin used and the silicone having the molecular weight as claimed.
	However, Chen teaches use of a silicone (see above) such as a functionalized siloxane (vinyl functional silicone of Embodiment 1, page 5), a phenylsiloxane (Embodiment 3, page 7) or poly(dimethylsiloxane) (Embodiment 2, page 6) with the silicone having a molecular weight of 500 kDa to 800 kDa (abstract) for application to glass fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

II.	Regarding claim 4, Houpt in view of Chen teach all the limitations of claim 1, but fail to teach the mineral wool has a soak test pH in the range as claimed. However, Houpt teaches application of the coating composition directly to a just produced glass fiber from spinning (0034). Furthermore, Applicant’s examples are also applied to just produced glass fibers after spinning (see Applicant’s specification at 0051). Therefore, the Examiner contends that Houpt in view of Chen’s glass fibers will inherently have a soak test pH in the range as claimed, as the glass fibers appear to be substantially identical.

III.	Regarding claims 11 and 13, Houpt in view of Chen teach all the limitations of claim 1, but fail to teach the rate of application/amount of silicone being in the range of 0.1-10 mg of silicone/gram of mineral wool. However, the amount of silicone/gram of mineral wool is a result-effective variable as altering the amount of silicone applied to the mineral wool will alter the processing and insulation quality of the coated fiberglass (see Houpt at 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

.

7.	Claims 5, 6, 9, 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng.

	Regarding claims 5, 6, 9, 17, 22 and 23, Peng teaches a process comprising: providing a fiberglass mineral wool web comprising a collection of mineral wool fibers (0036); applying to the mineral wool a solvent-borne coating composition comprising a silicone (0036); and allowing the solvent to evaporate to provide silicone coated mineral wool (0036). Peng teaches that the silicone may be dimethylsiloxane (0036), a compolymer comprising phenylpropylmethylsiloxane (Table 1), or a copolymer comprising 3-aminopropylmethylsiloxane (Table 1). 
Peng fails to teach the molecular weight of the copolymers comprising the phenylsiloxane or 3-aminopropylmethylsiloxane being at least 25 kDa or at least 40 kDa or at least 60 kDa. However, Peng does teach that the molecular weight should be at least 600 (0028) and provides an example with one particular siloxane having a weight greater than 25 kDa (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the particular phenylsiloxane and 3-aminopropylmethylsiloxane copolymers in a molecular weight of at least 25 kDa, at least 40 kDa or at least 60 kDa. Furthermore, overlapping ranges are prima facie evidence of obviousness.

Conclusion
Claims 1-17 and 21-23 are pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/